IN THE SUPREME COURT OF MISSISSIPPI

                                 NO. 2005-IA-00125-SCT

ROGERS-DABBS CHEVROLET-HUMMER, INC.

v.

KEITH BLAKENEY, INDIVIDUALLY AND ON
BEHALF O F SOU TH ERN INDU STRIAL
CONTRACTORS, INC.


DATE OF JUDGMENT:                          12/17/2004
TRIAL JUDGE:                               HON. ROBERT G. EVANS
COURT FROM WHICH APPEALED:                 JASPER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                    CRAIG LAWSON SLAY
ATTORNEYS FOR APPELLEES:                   MARK K. TULLOS
                                           CRAIG N. ORR
NATURE OF THE CASE:                        CIVIL - OTHER
DISPOSITION:                               AFFIRMED AND REMANDED - 02/22/2007
MOTION FOR REHEARING FILED:
MANDATE ISSUED:




       BEFORE WALLER, P.J., CARLSON AND RANDOLPH, JJ.

       CARLSON, JUSTICE, FOR THE COURT:

¶1.    Although the trial court granted the defendant’s motion to compel arbitration as to one

count in a multi-count complaint, the trial court denied the defendant’s motion to compel

arbitration as to the remaining counts. From this order denying the motion to compel as to

all counts in the complaint, the defendant petitioned us for an interlocutory appeal, which we

granted. Finding no error, we affirm the order denying arbitration entered by the Circuit

Court for the Second Judicial District of Jasper County.
                FACTS AND PROCEEDINGS IN THE TRIAL COURT

¶2.    On or about May 30, 2003, Keith Blakeney, on behalf of Southern Industrial

Contractors, Inc. (SIC),1 purchased a new 2003 Hummer H-2 (VIN 5GRGN23U33H120356)

from Rogers-Dabbs Chevrolet-Hummer, Inc. (Rogers-Dabbs). As part of the transaction,

Blakeney paid Rogers-Dabbs $64,324 in cash and signed several documents including the

arbitration documents in dispute today. We will in due course set out in detail the provisions

of the arbitration agreement at issue here.

¶3.    Blakeney alleges that soon after purchasing the Hummer H-2 from Rogers-Dabbs, he

started experiencing mechanical problems with the vehicle. More importantly, Blakeney

asserts he never received the title to the vehicle. In fact, Blakeney contends that to date he

still does not have the title to the Hummer H-2 that he purchased from Rogers-Dabbs.

Furthermore, Blakeney alleges that in September 2003, he was informed that a stolen

Hummer H-2 with a Mississippi replacement title containing the VIN to his Hummer H-2,

along with his name and SIC’s name, had been recovered in the State of Georgia. Blakeney

contends that the documents received by the Georgia dealer bear Blakeney’s forged

signature.2


       1
        For the sake of clarity, Keith Blakeney and Southern Industrial Contractors, Inc. will
be referred to simply as “Blakeney.”
       2
          Blakeney describes it this way in his pleadings: “Plaintiff’s identities, both corporate
and individual, were wrongfully appropriated as a result of Plaintiff’s dealings with the
Defendant and its employees. Plaintiff’s identities were then used to obtain a replacement
title to the vehicle purchased from the Defendant, Rogers Dabbs. Said replacement title,
along with a forged bill of sale, was then used in an attempt to sell a stolen Hummer H-2 in

                                                2
¶4.    Therefore, on March 23, 2004, Blakeney, individually and on behalf of SIC, filed suit

against Rogers-Dabbs, General Motors Corporation and John Does 1-25 in the Circuit Court

for the Second Judicial District of Jasper County, Mississippi. The complaint contained five

counts alleging against the defendants: (1) breach of warranty; (2) invasion of privacy; (3)

negligent hiring and supervision; (4) civil fraud; and (5) intentional and negligent infliction

of emotional distress and mental anguish. Blakeney sought actual damages of $1,000,000

and punitive damages of $10,000,000. The complaint alleged, inter alia, that Rogers-Dabbs

negligently allowed at least one of its employees to use Blakeney’s name in furtherance of

an ongoing criminal enterprise.

¶5.    Specifically, Blakeney asserted that he had become aware that stolen vehicles had

been sold to unsuspecting buyers with his name being used on the forged vehicle titles and

bills of sale. The complaint further asserted that Blakeney had never received the title to the

Hummer H-2, although Blakeney paid for the vehicle in cash. Blakeney contended that one

or more employees of Rogers-Dabbs stole Blakeney’s title to the Hummer H-2 and used the

title, along with Blakeney’s VIN, to obtain forged titles to stolen vehicles.

¶6.    Blakeney likewise asserted a claim of civil fraud. Blakeney specifically alleged that

Rogers-Dabbs, through its agents and/or employees, used Blakeney’s private information and

identity for its pecuniary gain, all to the detriment of Blakeney individually and in his




the State of Georgia. Such conduct by the Defendant and/or its employees was not only
unlawful under the laws of the State of Mississippi, but also constitute a civil fraud
perpetrated against the Plaintiff by the Defendant.”

                                              3
corporate capacity.3 In particular, Blakeney contended that Rogers-Dabbs used Blakeney’s

identities, personal and corporate, in furtherance of an ongoing criminal enterprise.

¶7.    Twenty-eight days later, on April 20, 2004, prior to any responsive pleading being

filed by an adverse party, Blakeney filed a notice of voluntary dismissal without prejudice,

as to General Motors. See Miss. R. Civ. P. 41(a)(1)(i). Notwithstanding the Rule 41

dismissal as to General Motors, both General Motors and Rogers-Dabbs, on April 28, 2004,

filed a Joint Motion to Dismiss, Or In the Alternative, Transfer Case for Lack of Venue, Or

In the Alternative, Motion to Compel Arbitration. On December 22, 2004, the trial court

entered an order granting the motion to compel arbitration as to count one (breach of

warranty), but denied arbitration as to the remaining counts. On January 14, 2005, the trial

court entered its order denying Rogers-Dabbs’s Motion for Certification of Interlocutory

Appeal and for Stay of Proceedings. Miss. R. App. P. 5.4

¶8.    By order entered on January 20, 2005, the trial court, over opposition from Rogers-

Dabbs, granted Blakeney’s motion to amend complaint, which motion had been filed prior

to the trial court’s entry of its order denying certification for an interlocutory appeal. The




       3
           Blakeney is the President of SIC.
       4
        Effective December 9, 2004, as to trial court orders entered from and after March 1,
2005, the provisions of Miss. R. App. P. 5(a) and 5(b) were amended to eliminate the
requirement of seeking trial court certification of an interlocutory appeal to this Court.
However, since the trial court entered its order ruling on the motion for certification of an
interlocutory appeal prior to March 1, 2005, such entry of an order by the trial court was
consistent with the rule as it then existed.

                                               4
main difference between the complaint and the amended complaint was the elimination of

General Motors as a defendant and any reference to the breach of warranty claim.

¶9.    Likewise, on January 20, 2005, Rogers-Dabbs filed with this Court its Petition for

Interlocutory Appeal pursuant to Miss. R. App. P. 5(a) and a Motion for Stay of Proceedings

in Lower Court. By order entered on February 9, 2005, a three-justice panel of this Court

granted Rogers-Dabbs’s petition for interlocutory appeal and stayed the trial court

proceedings pending the resolution of this appeal.

                                            DISCUSSION

¶10.   Rogers-Dabbs asserts that Blakeney agreed to have all his claims resolved by

arbitration; that arbitration agreements are presumptively valid; that the prerequisites under

the Federal Arbitration Act (FAA) are satisfied; and that Blakeney is bound by the terms of

the arbitration agreement.     On the other hand, Blakeney asserts that, pursuant to the

provisions of the Uniform Commercial Code (Miss. Code Ann. §§ 75-1-101 et seq. (Rev.

2002), he revoked acceptance of the Hummer due to nonconformity which substantially

impaired the value of the vehicle; that he did not agree to have claims involving identity theft

and forgery resolved by arbitration inasmuch as such claims were not contemplated by the

arbitration agreement; that the FAA prerequisites are not satisfied; and that the arbitration

agreement at issue is procedurally unconscionable. Although the parties obviously state the

issues in different ways, we combine these issues and restate what we deem to be today’s

critical issue for clarity in discussion.




                                                5
       WHETHER THE TRIAL COURT ERRED IN DENYING ROGERS-
       DABBS’S MOTION TO COMPEL ARBITRATION AND TO STAY
       PROCEEDINGS.

¶11.   “The grant or denial of a motion to compel arbitration is reviewed de novo.” East

Ford, Inc. v. Taylor, 826 So. 2d 709, 713 (Miss. 2002) (citing Webb v. Investacorp, Inc.,

89 F.3d 252, 256 (5 th Cir. 1996)).

¶12.   The Federal Arbitration Act dictates that arbitration agreements “shall be valid,

irrevocable, and enforceable, save upon such grounds as exist at law or in equity for the

revocation of any contract.” 9 U.S.C. § 2 (1947). In fact, the Act established a strong federal

policy favoring arbitration. Therefore, in order to determine the “validity of a motion to

compel arbitration under the Federal Arbitration Act, courts generally conduct a two-pronged

inquiry.” East Ford, 826 So. 2d at 713. Under the first prong, the court should determine

whether the parties have agreed to arbitrate the dispute. Id. In order to determine if the

parties have agreed to arbitrate the dispute, two considerations are taken into account: “(1)

whether there is a valid arbitration agreement and (2) whether the parties’ dispute is within

the scope of the arbitration agreement.” Id. If the court determines that the parties did in fact

agree to arbitrate their dispute, the second prong is applied. The United States Supreme

Court has instructed that the second prong is “whether legal constraints external to the

parties’ agreement foreclosed arbitration of those claims.” Id. (quoting Mitsubishi Motors

Corp. v. Soler Chrysler-Plymouth, Inc., 473 U.S. 614, 626, 105 S. Ct. 3346, 87 L. Ed. 2d
444 (1985)).



                                               6
¶13.   Addressing the first prong outlined in East Ford, Rogers-Dabbs argues that the parties

here agreed to arbitrate the issues presented in today’s case in that there is a valid arbitration

agreement and that Blakeney’s claims fall squarely within that arbitration agreement. On the

other hand, Blakeney contends that, while there is a valid arbitration agreement, the claims

asserted by him are not within the scope of the arbitration agreement which Blakeney signed

in his personal capacity and in his official capacity as president of SIC. We set out here in

its entirety the provisions of the contract relating to arbitration:

       ARBITRATION DISCLOSURES. The following disclosures have been
       made to you in connection with a transaction between yourself and the Dealer
       which transaction is described in the Arbitration Agreement between the
       Dealer and you dated this date:

               1. The Dealer and you have the right to request Arbitration.
               Arbitration is procedure (sic) in which the Dealer and you select
               and (sic) Arbitrator who will hear our presentation and render a
               final and binding decision. There are administrative and
               arbitration fees which must be paid by the parties in accordance
               with the provisions of the Arbitration Agreement.
               2. Arbitration is usually final and binding on the parties and
               subject to only very limited (sic) by a court.
               3. The Dealer and you are waiving your right to litigate in court,
               including your right to a jury trial because each party has the
               right to demand arbitration.
               4. Pre-arbitration discovery is generally more limited and
               different from court proceedings.
               5. An Arbitrator’s award is not required to include factual
               findings or legal reasoning and the Dealer’s and your right to
               appeal or to seek modification of an Arbitrator’s ruling is strictly
               limited.
               6. You understand completely that you may be required to pay
               the arbitrator’s fees and the fees charged by the American
               Arbitration Association before you are allowed to initiate the
               arbitration, and you further understand that there is a risk that


                                                7
       you will not recover the fees that you are required to pay up
       front in order to initiate the arbitration.
       7. By signing this Arbitration Agreement, you acknowledge and
       agree that neither the Dealer nor Dealer’s employees have
       forced you to enter into this Arbitration Agreement. You
       acknowledge and agree that you have signed this Arbitration
       Agreement knowingly and voluntarily.

                      ARBITRATION AGREEMENT

Customer acknowledges and agrees that the Vehicle Customer is purchasing
or leasing from Rogers-Usry Chevrolet (“Dealer”) has traveled in interstate
commerce. Customer thus acknowledges that the vehicle and other aspects of
the sale, lease or financing transaction are involved in, affect, or have a direct
impact upon, interstate commerce.

Customer and Dealer agree that all claims, demands, disputes or controversies
of every kind or nature between them arising from, concerning or relating to
any of the negotiations involved in the sale, lease or financing of the vehicle;
the terms and provisions of the sale, lease, or financing agreements; the
arrangements for financing; the purchase of insurance, extended warranties,
service contracts or other products or services purchased or obtained as an
incident to the sale; lease or financing of the vehicle; the performance or
condition of the vehicle; or any other aspect of the vehicle and its sale, lease,
or financing shall be, at the request of either party, settled by binding
arbitration conducted pursuant to the provisions of the Federal Arbitration Act,
9 U.S.C. Section 1, et seq. and according to the Commercial Arbitration Rules
of the American Arbitration Association (“AAA”). Without limiting the
generality of the foregoing, it is the intention of the Customer and the Dealer
when so requested by either party, to resolve by binding arbitration all disputes
between them concerning the vehicle, its sale, lease, or financing, and its
condition, including disputes concerning the terms and conditions of the sale,
lease or financing, the condition of the vehicle, any damage to the vehicle, the
validity, enforceability or interpretation of any of the documents signed or
given in connection with the sale, lease or financing (including, without
limitation, this agreement to arbitrate), any representations, promises or
omissions made in connections (sic) with negotiations for the sale, lease, or
financing of the vehicle, or any terms, conditions, representations or omissions
made in connection with the financing, credit life insurance, disability
insurance, vehicle extended warranty or service contract or other products or
services acquired as an incident to the sale, lease or financing of the vehicle.

                                        8
       Either party may demand arbitration by filing with the American Arbitration
       Association a written demand for arbitration along with a statement of the
       matter or controversy. A copy of the demand for arbitration shall
       simultaneously be served upon the party. The customer and the Dealer agree
       that the arbitration proceedings to resolve all such disputes shall be conducted
       in the city where the Dealer’s facility is located. Customer and Dealer further
       agree that any question regarding whether a particular controversy is subject
       to arbitration shall be decided by the Arbitrator.[ 5]

       The institution and maintenance of an action for judicial relief or pursuit of a
       provisional and ancillary remedy shall not constitute a waiver of the right of
       either party, including the plaintiff, to submit the controversy or claim to
       arbitration if any other party contests such action for judicial relief. No
       provisions of this Agreement shall limit the right of any party to this
       Agreement to exercise self-help remedies such as the right to repossess and
       sell any personal property, collateral or security, or to obtain provisional or
       ancillary remedies from a court of competent jurisdiction before, after, or
       during the pendency of any arbitration or other proceeding.[6 ] The exercise of
       any available remedy does not waive the right of either party to resort to
       arbitration.

       To the extent permitted by applicable law, all proceedings pursuant to or in
       connection with this Agreement shall be kept strictly confidential, except for
       disclosures of information required in the ordinary course of business of either
       party or by applicable law or regulation. This provision does not exempt from
       discovery or use in any other or future action any evidence otherwise
       discoverable merely because it is presented in, referred to, or discussed in the
       course of, or in connection with, proceedings pursuant to this Agreement.

       This Agreement shall be binding upon, and shall inure to the benefit of, the
       parties, any co-signers, endorsers, guarantors, or other obligors to the sale,


       5
        The issue of whether the arbitrator, as opposed to the court, should decide
arbitrability is not before us.
       6
        While Blakeney argues unconscionability, he does not attack this particular provision
of the arbitration agreement, which is obviously one-sided in favor of Rogers-Dabbs. The
exercise of self-help remedies in court is a right which, as a matter of practicality, belongs
only to Rogers-Dabbs, and Blakeney enjoys no similar rights of seeking judicial redress.
See, e.g., Vicksburg Partners, L.P. v. Stephens, 911 So. 2d 507, 523-24 (Miss. 2005).

                                              9
       lease or financing transaction covered by this Agreement, as well as their
       respective successors and assigns.

       This Agreement is binding upon, and inures to the benefit of, Customer and
       Dealer and the officers, employees, agents and affiliated entities of each of
       them. This Agreement will survive payment of Customer’s obligations and any
       termination, cancellation or performance of the transactions between Customer
       and Dealer. This Agreement specifically contemplates that Customer and
       dealer may execute additional contracts to finance the sale or lease of a vehicle
       by Dealer to Customer or for other purposes, and this Agreement is not
       terminated, supplemented or replaced by any future agreements between
       Customer or Dealer concerning the vehicle.

       CUSTOMER AND DEALER UNDERSTAND THAT THEY ARE
       AGREEING TO RESOLVE THE DISPUTES BETWEEN THEM
       DESCRIBED ABOVE BY BINDING ARBITRATION, RATHER THAN BY
       LITIGATION IN ANY COURT.

       /s/                05/30/03                 /s/                05/30/03
       Customer                                    Dealer

¶14.   Rogers-Dabbs asserts that the phrase “all claims, demands, disputes or controversies”

specifically covers Blakeney’s claims, because all claims originate from the sale of the

vehicle and relate to the sale. However, Blakeney contends the arbitration agreement is

unconscionably broad. In particular, Blakeney contends in his brief to this Court that no

consumer in an arms-length negotiation, absent duress, would contract away his

constitutional rights to judicial redress and a jury trial when making a purchase if he believed

it gave the merchant the green light to commit fraud, forgery, and identity theft, while at the

same time precluding the consumer from having his day in court.

¶15.   It should be noted that “[a]rbitration is a matter of contract and a party cannot be

required to submit to arbitration any dispute which he has not agreed so to submit.” Equifirst


                                              10
Corp. v. Jackson, 920 So. 2d 458, 461 (Miss. 2006) (citing Pre-Paid Legal Services, Inc.

v. Battle, 873 So. 2d 79, 83 (Miss. 2004) (quoting AT&T Technologies, Inc. v.

Communications Workers of America, 475 U.S. 643, 648, 106 S. Ct. 1415, 1418, 89 L. Ed.
2d 648 (1986))). Also, in construing contracts, a general rule is to give effect to the mutual

intentions of the parties contracting. Kight v. Sheppard Bldg. Supply Inc., 537 So. 2d 1355,

1358 (Miss. 1989).

¶16.   In addressing the two-fold considerations under the first prong (whether the parties

agreed to arbitrate the dispute), Blakeney makes no serious contention that there was no valid

arbitration agreement, so we will instead focus on the second consideration under the first

prong, which is whether the parties’ dispute is within the scope of the arbitration agreement.

East Ford, 826 So. 2d at 713. Without considering the veracity of the well-pled allegations

of Blakeney’s complaint, which obviously would be subject to proof, we simply consider

what Blakeney contends to be the facts surrounding his purchase of the 2003 Hummer.

Blakeney contends that he paid more than $64,000 in cash to Rogers-Dabbs in order to get

a new Hummer, lien-free. Blakeney asserts, inter alia, that he instead received a Hummer

to which he has yet to this day received a title; that Rogers-Dabbs’s employees have engaged

in a scheme of using Blakeney’s name to forge vehicle titles and bills of sale to sell stolen

vehicles; and that Rogers-Dabbs has committed civil fraud against him by misappropriating

his title to the Hummer he purchased and forging his name on “numerous fake titles and bills

of sale” on various stolen vehicles. These allegations are the genesis for Blakeney’s claims



                                             11
of invasion of privacy, negligent hiring and supervision, civil fraud, and intentional and

negligent infliction of emotional distress and mental anguish.7

¶17.   We have made it clear in prior cases that, when we are called upon to consider

whether legal constraints exist external to the agreement which might invalidate the

arbitration provisions, the existence of fraud in the formation of the contract may be

considered.8 Cleveland v. Mann, 942 So. 2d 108, 112 (Miss. 2006); MS Credit Center, Inc.

v. Horton, 926 So. 2d 167, 175 (Miss. 2006); Vicksburg Partners, L. P. v. Stephens, 911 So.
2d 507, 513-14 (Miss. 2005) (citing Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 687,

116 S. Ct. 1652, 1656; 134 L. Ed. 2d 902 (1996)); Pitts v. Watkins, 905 So. 2d 553, 555 (Miss.

2005). However, today’s case does not involve a claim of fraud in the inducement of the

formation of the contract containing the arbitration clause, all in an effort to invalidate the

arbitration agreement; instead, today’s case involves the claim of civil fraud totally outside

the formation of the agreement.9 While Blakeney no doubt agreed to arbitrate claims that


       7
        Blakeney’s first amended complaint added (in the place of the original breach of
warranty claim) the statutory revocation of contract pursuant to the Uniform Commercial
Code. Because of the disposition of today’s case, we need not address this claim, which was
also asserted by Blakeney as an issue on appeal.
       8
       Of course, this goes to the second prong (“legal constraints external to the
agreement”) discussed in East Ford, 826 So. 2d at 713-17. Because of our disposition of
today’s case, we do not reach this second prong.
       9
        So that there is no misunderstanding, we are fully aware of our recent decision in
Greater Canton Ford Mercury, Inc. v. Ables, 2007 Miss. LEXIS 25 (Miss. 2007) (Decided,
Feb. 1, 2007, mandate issued, Feb. 22, 2007), wherein we found that because the express
provisions of the arbitration agreement stated that the issue of arbitrability was to be
determined by an arbitrator, we must honor this agreement between the parties,

                                              12
originated from the sale of the vehicle or related to the sale of the vehicle, no reasonable

person would agree to submit to arbitration any claims concerning a Hummer to which he

would never receive a title; a scheme of using his name to forge vehicle titles and bills of sale

to sell stolen vehicles; and the commission of civil fraud against him by misappropriating his

title to the Hummer he purchased and forging his name on fake titles and bills of sale on

various stolen vehicles – actions of which Blakeney was presumedly totally unaware at the

time of the execution of the documents in question, including the arbitration agreement.




notwithstanding the fact that the issue of arbitrability is generally considered one to be
determined by the courts. Greater Canton, 2007 Miss. LEXIS 25, ¶12, ¶21. In Greater
Canton, we also determined that comity required us to defer to the Fifth Circuit’s decision
in related litigation concerning the separate motion to compel arbitration filed by Ford Motor
Company. Greater Canton, 2007 Miss. LEXIS 25, ¶¶ 22-26. See Ford Motor Co. v. Ables,
No. 05-60391, 2006 U.S. App. LEXIS 29347 (5th Cir. Nov. 29, 2006). Thus, Greater
Canton is clearly distinguishable from today’s case. We have consistently followed the
principle that “applicable contract defenses available under state contract law such as fraud,
duress, and unconscionability may be asserted to invalidate the arbitration agreement without
offending the Federal Arbitration Act.” East Ford, Inc. v. Taylor, 826 So. 2d 709, 713
(Miss. 2002) (citing Doctor’s Assocs., Inc. v. Casarotto, 517 U.S. 681, 686, 116 S. Ct. 1652,
134 L. Ed. 2d 902 (1996)). We wholeheartedly stand behind that proposition today.
However, today’s case does not involve fraud in the inducement of the arbitration agreement;
therefore, the arbitration agreement is valid and enforceable. Blakeney’s claim of fraud in
the underlying suit is civil fraud outside the scope of the arbitration agreement. Our holding
in today’s case, in effect, upholds the arbitration agreement as a valid agreement, but
determines that Blakeney’s claims are outside the scope of the arbitration agreement. Thus,
we are finding that Blakeney is not obligated to arbitrate Counts II, III, IV or V. To illustrate
this point, the trial judge granted Defendant’s Motion to Compel Arbitration as to Count I
(breach of warranty), thereby revealing that the arbitration agreement was still in force. By
no means are we invalidating the arbitration agreement on the account of Blakeney asserting
fraud; we are excluding from arbitration the claims which Blakeney asserts are outside the
scope of this particular arbitration agreement; thus, failing to meet the first prong of East
Ford.

                                               13
¶18.   Since Rogers-Dabbs fails to satisfy the first prong of East Ford ( whether the parties

have agreed to arbitrate the dispute), the second prong (whether legal constraints external to

the agreement foreclosed arbitration of the particular claims) need not be discussed.

Likewise, based on the disposition of this issue, we deem it unnecessary to consider the other

issues raised on appeal.

¶19.   Consistent with what we stated in Pass Termite & Pest Control v. Walker, 904 So.
2d 1030, 1036 (Miss. 2004), we are of the firm opinion that today’s decision in no way

undermines what is now a long line of cases from this Court undergirding the federal policy

favoring arbitration. However, today’s record clearly reveals that the dispute before us was

not within the scope of the arbitration agreement; therefore, we are constrained to find that

when entering into the arbitration agreement, the parties did not agree to arbitrate this

particular dispute.

                                      CONCLUSION

¶20.   The enactment of the Federal Arbitration Act emphasizes that federal law strongly

favors arbitration. However, where an arbitration agreement does not cover the claims

asserted, as is the case here, then the Federal Arbitration Act is not offended by permitting

a full trial on the merits. Therefore, we find that the trial court did not err in denying

arbitration as to Counts II-V, inclusive, of Blakeney’s complaint. Thus, the judgment of the

Circuit Court for the Second Judicial District of Jasper County is affirmed and this case is

remanded for further proceedings consistent with this opinion.

¶21.   AFFIRMED AND REMANDED.

                                             14
     WALLER AND COBB, P.JJ., EASLEY, DICKINSON AND RANDOLPH, JJ.,
CONCUR. DIAZ AND GRAVES, JJ., CONCUR IN RESULT ONLY. SMITH, C.J.,
NOT PARTICIPATING.




                               15